10 N.Y.3d 918 (2008)
EPISCOPAL DIOCESE OF ROCHESTER et al., Respondents,
v.
DAVID HARNISH, as Former Rector of All Saints Protestant Episcopal Church, et al., Appellants, et al., Defendants.
In the Matter of ALL SAINTS ANGLICAN CHURCH, Formerly Known as ALL SAINTS PROTESTANT EPISCOPAL CHURCH, Appellant,
v.
EPISCOPAL DIOCESE OF ROCHESTER et al., Respondents.
Court of Appeals of the State of New York.
Submitted June 23, 2008.
Decided June 25, 2008.
Motion by Presbyterians for Constitutional Action for leave to file a brief amicus curiae on the appeal herein granted and the proposed brief is accepted as filed.